           Case 1:17-cr-10265-DJC Document 64 Filed 02/14/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
                               (BOSTON DIVISION)

                               CASE NO. 17-CR-10265

UNITED STATES OF AMERICA,          :
               Plaintiff,          :
                                   :
                                   :
v.                                 :
                                   :
                                   :
SALLY ANN JOHNSON,                 :
                                   :
                Defendant.         :
...................................:

                      MOTION FOR PERMISSION TO TRAVEL

      The Defendant, SALLY ANN JOHNSON, through undersigned counsel,

respectfully requests that this Honorable Court grant her permission to travel to

Winston-Salem, North Carolina, from Friday, February 14, 2020, to Monday, March 2,

2020. In support, Ms. Johnson states as follows:

      1.      Ms. Johnson was sentenced on January 17, 2018, to 26 months

imprisonment followed by supervised release for a year. (DE 24). Ms. Johnson has

been released by the Bureau of Prisons and is currently on supervised release. She is

in compliance with all terms and conditions of her supervised release.

      2.      Ms. Johnson’s daughter is scheduled to have a Cesarean section on

Friday, February 14, 2020. Ms. Johnson requests permission to attend the medical

procedure with her daughter as well as to help her daughter when she is released from

the hospital. Accordingly, Ms. Johnson requests permission to travel to Winston-Salem,




                                              -1-
                              LAW OFFICES OF PAUL D. PETRUZZI, P.A.
            Case 1:17-cr-10265-DJC Document 64 Filed 02/14/20 Page 2 of 2




North Carolina, via vehicle from Friday, February 14, 2020, to Monday, March 2, 2020.1

         Undersigned conferred with the Assistant United States Attorney assigned to this

matter who advised that she has no opposition as long as Ms. Johnson’s probation

officer had no opposition. Undersigned contacted Ms. Johnson’s probation officer and

left a message. However, the probation officer has not returned undersigned’s call.

         WHEREFORE, the Defendant, SALLY ANN JOHNSON, through undersigned

counsel, respectfully requests that this Honorable Court grant her permission to travel to

Winston-Salem, North Carolina, from Friday, February 14, 2020, to Monday, March 2,

2020.

                                                                Respectfully submitted,

                                                                LAW OFFICES OF PAUL D. PETRUZZI, P.A.
                                                                8101 Biscayne Blvd.
                                                                PH 701
                                                                Miami, FL 33138
                                                                Telephone: (305) 373-6773
                                                                Facsimile: (305) 373-3832
                                                                E-mail: petruzzi-law@msn.com

                                                                By:      s/ Paul Petruzzi
                                                                         PAUL D. PETRUZZI, ESQ.
                                                                         Florida Bar No. 982059

                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 14, 2020, a true and correct copy of the

foregoing was furnished by CM/ECF to all counsel of record.

                                                                By:      s/ Paul Petruzzi
                                                                         PAUL D. PETRUZZI, ESQ.
                                                                         Attorney for Defendant



1
  Ms. Johnson will be staying with her daughter while there. She will provide her probation officer with all her travel
information.

                                                         -2-
                                         LAW OFFICES OF PAUL D. PETRUZZI, P.A.
